Citation Nr: 1309125	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  08-12 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel






INTRODUCTION

The Veteran had active service from March 1970 to January 1972.  He also had service in the Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and June 2007 rating actions of the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  Thus, the Board considers his request for a hearing to be withdrawn and will proceed to review his appeal based on the evidence of record.  38 C.F.R. § 20.704(d)(e) (2012).

In August 2011, the Board affirmed the RO's denial of benefits on appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2011 Order, the Court granted the parties' Joint Motion to vacate and remanded the Board's decision for action consistent with the directives contained in the joint motion.  The case was remanded to the RO in August 2012 for additional development and adjudicative action.  It has now been returned to the Board for further appellate consideration.  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered by the RO in the most recent supplemental statement of the case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Where a veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  Id.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Id.  It therefore is appropriate that the Board consider any other psychiatric diagnoses. 
FINDINGS OF FACT

1.  The evidentiary record does not establish that the Veteran was engaged in combat with the enemy nor was he exposed to hostile military or terrorist activity while on active duty.

2.  The Veteran's claimed stressor events are not sufficient to support a diagnosis of PTSD.  Furthermore, his primary in-service stressful experience has not been corroborated by service records, or by other credible supporting evidence, and he has not provided sufficient information for VA to attempt to independently corroborate any such in-service stressor event. 

3.  The competent and probative medical evidence of record establishes that the Veteran does not have PTSD.  

4.  There is no competent medical evidence that a psychiatric disorder, other than PTSD was manifested in service or a psychosis was manifested within one year thereafter, nor is there competent evidence that any currently diagnosed psychiatric disorder, including depression, nicotine dependence, and alcohol dependence, is causally or etiologically related to service in any way.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in, or aggravated by, the Veteran's military service.  38 U.S.C.A. §§ 105, 1103, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.304(f) (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, the Veteran was notified via letter dated in January 2007 of VA's duty to assist him in substantiating a service connection claim, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2007 and June 2007, nothing more was required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  Pertinent in-service and post-service treatment reports have been obtained and associated with the claims file and/or Virtual VA folder.  Additionally, the Veteran has not indicated that he is in receipt of, and VA does not have knowledge of, disability benefits from the Social Security Administration (SSA).  Therefore, any failure on the part of the RO to request and/or obtain pertinent SSA disability determinations and the medical records considered in making those decisions was not in error.  38 C.F.R. § 3.159 (c)(2).

Pursuant to the Board's August 2012 remand, a VA examination was obtained in January 2013 to assist in determining whether the Veteran's claimed psychiatric disorder is attributable to his military service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  Accordingly, there is no basis to conclude that the VA medical opinion is inadequate, or that a remand for a new examination is required.  Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that the RO has not attempted to verify the Veteran's claimed stressors.  However, the stressors that he has alleged primarily involve his experiences as a kitchen supervisor and in any event are nonspecific and not readily verifiable.  Nonetheless, the Board finds that he is not prejudiced in this case despite any failure to attempt to verify the claimed stressors.  The Veteran has undergone a VA examination to determine whether he has PTSD as a result of the stressful events he experienced.  In rendering the opinion, the VA examiner appears to have accepted his stressor statements.  Therefore, the Board finds that attempts to corroborate the claimed stressors are unnecessary, because the examiner assumed the validity of the claimed stressors in rendering the opinion. 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis 

The Veteran is seeking service connection for his psychiatric symptoms which he asserts had their onset during military service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.
Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The VA regulation at 38 C.F.R. § 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010). 

The Board notes the issuance of the amended 38 C.F.R. § 3.304(f)(3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010. 

The Board is not required to accept the Veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept the Veteran's statements regarding his alleged stressors, if the Board does not find the statements regarding his stressors to be credible.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Here, the Veteran asserts that service connection is warranted for PTSD because of traumatic experiences during his service in Vietnam.  

In various statements submitted with his claim, the Veteran has identified several events which he considers to be the precipitating causes of his claimed PTSD.  He described on occasion that occurred some time in 1971, when he became pinned between a truck and a larger refrigerator unit.  At the time he thought he was going to die because the driver was not paying attention and the Veteran could not call out due to the weight of the truck pressing against him.  However, the driver was immediately alerted by others releasing the Veteran.  The Veteran stated that he went to a hospital in Long Bihn for X-rays of his hip and medications.  See VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, received in May 2007; see also VA Form 21-4138 received in October 2007.  

He also reported that, in April 1971 or June 1971, he was told that a member of his company, to whom he was close, had been killed.  However, the Veteran was unable to recall the name of that member.  See VA Form 21-0781, received in April 2008.  The Veteran also reported that another friend had been seriously wounded, but reported no time frame for that incident and was also unable to remember that person's name.  See VA Form 21-0781, received in November 2006.  The Veteran further contends that he was subjected to mortar attacks and grenades.  Id. 

In this case, there is no evidence that the Veteran had combat service for the purposes of the controlling regulations.  While his DD 214 shows that he was stationed in the Republic of Vietnam from January 1971 to January 1972, his duties have not been recognized as combat-related.  In this regard, the Veteran's service records list his military occupational specialty (MOS) as a kitchen supervisor, a MOS not typically associated with active combat.  Although he received a Vietnam Service Medal with three Bronze Service Stars, which is certainly very commendable, he did not receive any commendations or awards, such as the Combat Infantryman Badge, Purple Heart, or similar citation, typically awarded primarily or exclusively for circumstances relating to combat.  

Because combat status has not been established, the Veteran's statements alone cannot constitute conclusive evidence of the occurrence of the in-service stressor.  Rather, corroborating evidence is needed.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

With regards to the Veteran's primary claimed stressor of being pinned by a truck, although he contends that he was treated in service, his in-service clinical records fail to show evaluation, including X-rays, for physical injuries such as contusions, or lacerations consistent with his claimed accident.  Additionally, none of his National Guard records contain any indication that he reported a history of being pinned by a truck.  The Veteran has not submitted any other evidence, such as statements from fellow veterans, which would serve to support his account. 

As for the Veteran's stressors of a friend being killed and another friend being wounded, insufficient information has been provided to allow for the verification of those stressors by the United States Army and Joint Services Records Research Center (JSRRC).  Although the Veteran provided the location and approximate dates of the death of his friend, he was unable to remember his friend's name.  Furthermore, the Veteran has not provided the name or approximate dates regarding his other friend's wounding.  Therefore, the Board finds that, without such information, VA cannot attempt to verify the events.  38 C.F.R. § 3.159(c)(2)(i) (in the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search of the corroborative records).  The record does not otherwise contain buddy statements from other servicemen who might be able to corroborate the details of these alleged stressors.  In the absence of any more specific information, it is clear that any attempt on the part of VA to verify these alleged incidents would be an exercise in futility. 

Without corroborating evidence, the Veteran's identified stressors are currently either unverified or unverifiable.  

Regarding his claimed stressor of mortar attacks and grenades, in his November 2006 claim, the Veteran reported that he relived the experiences of combat in his dreams, nightmares, and flashbacks.  He felt nervous and tense.  As previously stated herein, the regulatory changes which became effective on July 13, 2010 state that the Veteran's lay testimony alone is sufficient to establish the occurrence of a claimed in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  As the available evidence of record appears to establish that the Veteran served in a location that would involve "fear of hostile military or terrorist activity" the relaxed evidentiary standards of 38 C.F.R. § 3.304(f)(3) may apply.  

However, that notwithstanding another critical element is that, based on the record as a whole, the Veteran lacks a diagnosis of PTSD in accordance with DSM-IV criteria.  A medical diagnosis is a specifically enumerated requirement under 38 C.F.R. § 3.304(f), PTSD and must be the result of either a confirmed in-service stressor or the Veteran's fear of such enemy attacks during his active duty in the Republic of Vietnam (pursuant to the new regulations).  

Turning to the remaining evidence, service treatment records do not contain any reports of psychiatric complaints or findings.  At his separation physical in January 1972, the Veteran denied frequent trouble sleeping, depression, excessive worry, or nervous trouble of any sort.  Clinical evaluation of his psychiatric status was within normal limits and there was no reference to mental problems or impairment of any kind.  The Veteran's separation examination report shows no psychiatric abnormality. Moreover, these records do not include any indication that the Veteran ever reported being pinned by a truck or that he was treated for any injuries consistent with such an incident.  There is no indication that the service records are otherwise incomplete or inaccurate.  

There is also no evidence of any psychiatric abnormalities within one year after discharge from active service.  Examinations throughout the Veteran's National Guard service, dated in October 1972, December 1974, and May 1991, all reveal a clinically normal psychiatric system.  The Veteran also indicated that he did not have depression, excessive worry, or nervous trouble of any sort.  Furthermore, none of those examinations contain any indication that the Veteran reported being injured by a truck.  

Rather, the earliest medical evidence of treatment for psychiatric symptomatology is a VA psychiatric noted dated in August 2006.  A PTSD assessment shows that the Veteran's PTSD Checklist (PCL) Score was not consistent with that of a diagnosis of PTSD.  He scored a 41 on the PTSD checklist, while scores that were over 60 were consistent with a diagnosis of PTSD.  It was noted that the average score obtained by veterans who participated in combat was 64.  On the other hand, the record contains favorable evidence in the form of a November 2006 VA mental health note from a social worker who diagnosed PTSD.  She noted disabling symptoms, including insomnia and difficulty maintaining employment.  The Veteran reported a history of alcohol abuse and had recently spent 120 days in prison.  He states that, while undergoing treatment for substance abuse, he was diagnosed with PTSD.  

Considered in isolation, the November 2006 treatment record could be construed as supporting the Veteran's contention that he currently has PTSD.  However, the diagnosis is based upon vague and general reference to symptoms without any indication that specific stressor history was reviewed as part of the basis for the diagnosis or specific discussion of the DSM-IV criteria.  As noted above, service connection for PTSD requires that it be diagnosed in accordance with the DSM-IV, which is required for service connection for PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a).  Therefore, the Board finds that this treatment record does not support a finding that the Veteran has a diagnosis of PTSD in accordance with the DSM-IV, which is necessary for the grant of service connection for such a disability.  

To that end, in September 2012, the Veteran was referred for VA examination for purpose of determining whether the evidence supported a diagnosis of PTSD and to address the regulatory changes which became effective on July 13, 2010 permitting the Veteran's lay testimony alone to establish the occurrence of the claimed in-service stressor  The examiner reviewed the claims file in its entirety, took a detailed history of the Veteran's military service, including his Vietnam service from 1971 to 1972 as a kitchen supervisor, as well as his in-service stressors, and post-service symptoms and complaints.  

During the interview, the Veteran denied feeling particularly afraid for his life in Vietnam, but did reiterate the several events from which he felt his psychiatric disorder stemmed.  He noted the mortar/grenade attacks on his compound, but indicated that this was not a big deal and was not particularly bothered by it.  He also reported that someone from his unit had been killed, but he did not witness this and denied that it bothered him.  He also reported being pinned between a vehicle and refrigerator and while this incident bothered him the most, he denied having an intense emotional reaction at the time.  However it continues to bother him "every once in a while"  The Veteran also reported an incident involving a soldier who was reportedly on drugs and shot into the compound.  The Veteran reported feeling "nervous" at the time.  He also reported a history of smoking that began in boot camp.

According to the Veteran the only change in behavior after Vietnam that he could identify was developing difficultly sleeping that persists at present.  The Veteran did not make any indication that he experienced intrusive memories although he did report nightmares about his stressor events, but these were infrequent and not distressing.  He also reported that he did not know what was on his mind when he could not fall asleep.  The Veteran did endorse some discomfort being in buildings with crowds and problems with irritability since childhood.  He also reported avoiding relationships and people, but described himself as always being a loner. He denied generally avoiding discussing or thinking about Vietnam.  It was also noted that he continued to smoke despite being diagnosed with COPD.  

The Veteran indicated that after service he was convicted of second degree vehicular assault in 2005 and sent to an alcohol treatment center where he was diagnosed with PTSD.  However the examiner noted that it was unclear what PTSD symptoms or stressor events the diagnosis was based.  The examiner also noted that several PTSD measures were administered in August 2006, and did not support the presence of PTSD.  He also noted that the Veteran's treatment sessions made little reference to symptoms of PTSD.  On one occasion the Veteran discussed being "caught" between truck and refrigerator.  The Veteran then mentioned that a machine gunner that was on guard duty turned the machine gun around and fired into the camp and he was almost hit.  Another record mentions the Veteran reported nightmares, but the specific content was not described. 

As part of the evaluation the Veteran was also administered the PK Scale ('stand-alone version'), an empirical measure of PTSD.  The examiner noted that a cut-off of 24 on this version of the PK Scale had been found to correctly classify (i.e., diagnose) 80 percent of veterans with PTSD (Herman et. al., 1996).  The Veteran's PK score was 19, which was inconsistent with a PTSD diagnosis.  The examiner noted the items the Veteran tended to endorse were more consistent with depression, however he had denied depression at a primary care visit, the day prior.  These results were considered valid and consistent with the Veteran's sub-threshold score on the PCL in 2006.  

After reviewing the claims file and interviewing the Veteran, the examiner determined that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  The examiner concluded that the Veteran's stressful events were not adequate to support a diagnosis of PTSD and were not related to a fear of hostile military or terrorist activity.  In discussing the PTSD diagnostic criteria, the examiner found that the Veteran met criteria "A" and "E" for PTSD as he had experienced or been confronted with an event that involved actual or threatened death/serious injury, or a threat to the physical integrity of self or others and that he had persistent symptoms of difficulty sleeping and hypervigilance as a result.  However, the Veteran did not meet criteria "B," "C," or "F" in that the traumatic event was not persistently re-experienced, there was no persistent avoidance of stimuli associated with the trauma, and he did not meet the full criteria for PTSD.  

Rather, the Axis I diagnoses were tobacco dependence and alcohol dependence in full sustained remission, which were less likely than (less than 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that, while the interview data and record review did not support that the Veteran met the criteria for PTSD, he did meet the criteria for tobacco dependence.  It was noted that the Veteran's primary care provider had diagnosed tobacco dependence and that the Veteran was trying to quit, but continued to smoke despite having been diagnosed with COPD.  Although the Veteran reported that he began smoking in boot camp, there were no records available from service to support this claim.  The examiner also explained that the Veteran's current symptoms were not caused by alcohol use as he had been sober for the seven years.  The examiner also noted that the Veteran's tendency for social isolation appeared to be based on a lifelong preference and that his history of difficulty getting along with particular individuals in the workplace was attributed to a lifelong tendency towards being easily irritated by others.  Thus, these issues were not related to his tobacco use.  

In summary, the Veteran's claim for PTSD is implausible because there is no credible medical diagnosis of this condition specifically associated with a confirmed stressor or with his fear of hostile military activity as a result of his Vietnam service.  A substantial negative piece of evidence is the 2012 VA psychiatric examination report, which was conducted for the express purpose of determining whether the Veteran met the diagnostic criteria for PTSD.  Here, the VA examiner reviewed the complete claims file and was able to fully consider and comment upon all the evidence currently of record in expressing his diagnostic opinion.  He considered the relevant diagnostic criteria and specified the ways in which the Veteran failed to meet the criteria for a diagnosis of PTSD.  Moreover, in rendering his opinion, he referred to the Veteran's stressors and specific medical history to support his conclusion.  In fact, he specifically rejected the Veteran's claimed stressors as inadequate for a diagnosis of PTSD.  Moreover, psychological testing undertaken for the express purpose of clarifying the diagnostic picture did not yield a diagnosis of PTSD.  In reaching this decision, the examiner also considered the Veteran's fear of hostile military activity as a result of his military service.  Thus, the Board finds the VA opinion to be of greater probative value than the 2006 VA treatment note. 

As a clear preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD, consideration of any association between his current symptomatology and his claimed in-service stressors is not necessary.  38 C.F.R. § 3.304(f).  Indeed, without a finding that the Veteran has been diagnosed with PTSD, in accordance with the DSM-IV criteria, at any time during the appeal period, service connection for the disorder cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim). 

As noted in the Introduction, the Court has held that, when a Veteran submits a claim for service connection for PTSD, he claims service connection for psychiatric symptomatology regardless of how the disability is diagnosed. Therefore, VA must consider service connection for a disability manifested by those symptoms, regardless of how it is diagnosed.  Clemons, supra.  The Veteran has recently been diagnosed with tobacco dependence and alcohol dependence.  See September 2012 VA examination report.  The 2012 VA examiner also noted that the Veteran endorsed symptoms that were more consistent with depression. 

Unfortunately, the Board is also unable to attribute the post-service development of any diagnosed psychiatric disorder, other than PTSD, to the Veteran's military service.  Service treatment records are entirely negative for any psychiatric complaints, treatment, or diagnoses.  His separation examination report shows no psychiatric abnormality.  Moreover there follows a period of more than 30 years during which the Veteran did not seek or require any form of psychiatric treatment or evaluation.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the record is negative for a medical opinion, including the 2012 VA examination report, which links any diagnosed psychiatric disorder other than PTSD to service.  See Hickson, supra.  

Finally to the degree that the Veteran's psychiatric symptoms have been attributed to tobacco dependence, the Board notes that the provisions of 38 U.S.C.A. § 1103, which apply to claims filed after June 9, 1998, prohibit service connecting a disability as a result of disease or injury attributed to the use of tobacco products during active service.  See 38 C.F.R. § 3.300.

Likewise with respect to the Veteran's alcohol dependence, the Board notes that service connection cannot be established for a disability which results from willful misconduct or the primary abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301.  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 64 Fed. Reg. 52375 (1999).  

Thus, to the extent any current psychiatric disorder was caused or aggravated by tobacco dependence or alcohol abuse, service connection is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements.  Here, as already alluded to, the claim is primarily predicated on the notion that the Veteran's psychiatric problems are related to his military service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for psychiatric disorders, particularly PTSD.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed PTSD are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  That is to say, PTSD is not the type of condition that is readily amenable to mere lay diagnosis or probative comment on its etiology.  So, while the Veteran is competent to describe his service history in terms of the events said to have happened to him (such as mortar/rocket attacks, and acute injuries) and say he has experienced certain symptoms as a result, even symptoms that often may be associated with an eventual diagnosis of PTSD, he is not in turn competent to ascribe these symptoms to a disorder related to his military service.  

Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the findings of the examining and treating medical professional.  See Jandreau supra & Buchanan supra.  Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


